                  UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS


                              )
UNITED STATES OF AMERICA      )
                              )
          v.                  )       CRIM. NO. 18-10092-WGY
                              )
RYAN S. LIN                   )
                              )


         DEFENDANT’S OPPOSITION TO GOVERNMENT’S REQUEST
                   FOR JUDICIAL RECOMMENDATION

     The defendant, Ryan Lin, objects to the government’s

request that the Court recommend to the Bureau of Prisons that

the defendant have no access to computers or internet while

incarcerated. (Doc. 42). As grounds, the defendant states that

the government’s request for a judicial recommendation has not

been made timely; such a recommendation will unnecessarily

interfere with the defendant’s attempts at rehabilitation; and

this restriction would deny the defendant due process of law by

interfering with his right to access to legal research.

     On May 9, 2018, the defendant pled guilty to a multicount

indictment charging him with cyber stalking, distribution of

child pornography, hoax bomb threats, computer fraud, and

identity theft. On October 3, 2018, the defendant was sentenced

to a term of incarceration of 210 months. Subsequent to

sentencing, on October 15, 2018, the government filed its

request for a judicial recommendation that the defendant be

                                  1
prohibited from accessing computers or the internet during his

incarceration.

     The government’s present request was not raised prior to or

during the defendant’s sentencing hearing. The defendant did not

have an opportunity to address this issue in his sentencing

memorandum or with the Court during oral argument. For the

government to make this request now, after the Court has already

sentenced the defendant, effectively asks the Court to change

its judgment after the fact. This issue should have been raised

prior to sentencing, and the government’s failure to do so is

tantamount to a waiver.

     Moreover, precluding the defendant from accessing computers

or the internet during his incarceration could very likely

interfere with the Bureau of Prisons’ (“the BOP”) decisions and

rehabilitative efforts towards the defendant. The defendant will

spend the better part of the next two decades in federal

custody. During his presentence interview, he expressed a desire

to participate in programs offered by the BOP while

incarcerated. There is a realistic chance that programs the BOP

offers now or in the future will involve the use of computers.

There is no denying that computers play an integral role not

only in day-to-day life, but also in the workforce. One of the

greatest challenges that federal inmates face upon release is



                                2
obtaining employment. 1 With the increasing need for work in the

technology industry, many prisons are beginning to offer

vocational training and programs that necessitate the use of

computers. 2 There is also the possibility that other programs the

defendant could have access to, that do not strictly focus on

computer skills, will involve some degree of computer use. To

recommend precluding the defendant from accessing vocational

training and programming opportunities that may exist now or

come into existence during his lengthy term of confinement would

unnecessarily interfere with his and the BOP’s efforts at

rehabilitation. Undoubtedly, the defendant was convicted of

serious offenses involving the use of computers. Likewise, there

is no question that his use of computers while incarcerated

should be closely monitored by prison authorities. However, the

conduct that he admitted to and is now being punished for should

not prevent him from making efforts towards living a healthy,

productive life once he is released from custody. Blocking those

efforts will only increase the likelihood that he will reoffend.

      The government’s request also raises significant

constitutional issues. Prisoners have a constitutional right of


1
  See Lucius Couloute & Daniel Kopf, Out of Prison & Out of Work: Unemployment
Among Formerly Incarcerated People, Prison Policy Initiative (July 2018),
https://www.prisonpolicy.org/reports/outofwork.html (finding unemployment
rate for formerly incarcerated persons at 27%).
2
  See Dena Ross Higgins, From Cons to Coders: How Some U.S. Prisons are
Teaching Tech, https://www.aetv.com/shows/60-days-in/articles/inmates-as-
tech-professionals (last visited October 17, 2018).

                                      3
access to the courts pursuant to the Fourteenth Amendment.

Bounds v. Smith, 430 U.S. 817, 821 (1977). This right includes

access to adequate law libraries and legal research. Id. at 828.

Legal research by federal inmates is now conducted exclusively

on computers. 3 The same is true for preparation of legal filings

by pro se defendants housed in federal prisons. Thus, a blanket

ban on the defendant’s ability to access computers and the

internet would directly infringe upon his due process rights.

      WHEREFORE, the defendant moves that the Court deny the

government’s request for a judicial recommendation that he have

no access to computers or the internet while he is incarcerated.

                                          RYAN S. LIN
                                          By His Attorneys

                                          CARNEY & ASSOCIATES


                                          J. W. Carney, Jr.
                                          J. W. Carney, Jr.
                                          B.B.O. # 074760

                                          Reyna Ramirez
                                          B.B.O. # 698630

                                          Daniel J. Gaudet
                                          B.B.O. # 688120

                                          Carney & Associates
                                          20 Park Plaza, Suite 1405
                                          Boston, MA 02116

3
  Christopher Zoukis, Law Libraries in Federal Prison, Zoukis Prisoner
Resources (December 14, 2017), https://www.prisonerresource.com/life-in-
prison/law-libraries-federal-prison/ (stating that federal prisoners must
conduct legal research on computers that have access to LexisNexis).

                                      4
                                      617-933-0350
                                      jcarney@CARNEYdefense.com
October 17, 2018




                        Certificate of Service


     I hereby certify that this document filed through the ECF system
will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants on or
before the above date.

                                      J. W. Carney, Jr.
                                      J. W. Carney, Jr.




                                  5
                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS


                              )
UNITED STATES OF AMERICA      )
                              )
          v.                  )       CRIM. NO. 18-10092-WGY
                              )
RYAN S. LIN                   )
                              )


 AFFIDAVIT IN SUPPORT OF DEFENDANT’S OPPOSITION TO GOVERNMENT’S
               REQUEST FOR JUDICIAL RECOMMENDATION



     I, J. W. Carney, Jr., state that the facts contained in the

attached opposition are true to the best of my information and

belief.


     Signed under the penalties of perjury.



                                      J. W. Carney, Jr.
                                      J. W. Carney, Jr.
October 17, 2018




                                  6
